
	

113 S2779 PCS: Expatriate Terrorists Act
U.S. Senate
2014-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 554113th CONGRESS2d Session
		S. 2779
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2014
			Mr. Cruz (for himself and Mr. Grassley) introduced the following bill; which was read the first time
		
		September 9, 2014Read the second time and placed on the calendarA BILL
		To amend section 349 of the Immigration and Nationality Act to deem specified activities in support
			 of terrorism as renunciation of United States nationality.
	
	1.Short titleThis Act may be cited as the Expatriate Terrorists Act.2.Loss of nationality due to support of terrorismSection 349(a) of the Immigration and Nationality Act (8 U.S.C. 1481(a)) is amended—(1)in paragraph (1), by striking or at the end;(2)in paragraph (2)—(A)by striking or a political subdivision thereof and inserting , a political subdivision thereof, or a designated foreign terrorist organization; and(B)by striking or at the end;(3)in paragraph (3)—(A)in the matter preceding subparagraph (A), by striking if and inserting or a designated foreign terrorist organization if—;(B)in subparagraph (A), by striking , or and inserting or intentionally targeting nationals of the United States for acts of terror; or; and(C)in subparagraph (B), by striking or at the end;(4)by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (5), (6), (7), and (8),
			 respectively;(5)by inserting after paragraph (3) the following:(4)becoming a member of, or providing training or material assistance to, any designated foreign
			 terrorist organization that such person knows, or has reason to know—(A)will engage in hostilities against the United States; or(B)will commit acts of terror against the United States or nationals of the United States;;(6)in paragraph (5), as redesignated—(A)in subparagraph (A), by striking he and inserting the person knowingly; and(B)in subparagraph (B), by striking allegiance is required; or and inserting allegiance to the foreign state or political subdivision is required;; and
				(7)in paragraph (6), as redesignated, by striking or at the end.
	September 9, 2014Read the second time and placed on the calendar